Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 2, 1978, convicting him of bribe receiving in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment not to exceed three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of six months’ imprisonment. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence imposed was excessive to the extent indicated herein. The defendant’s other contention has been considered and has been found to be without merit. Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.